Citation Nr: 1440344	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-02 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly R. Parke, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board has reviewed all documents in the Veteran's Virtual VA file and notes that an August 2014 Appellant's Brief from the Veteran's representative has been associated with the electronic file. 

For the reason that will be further discussed below, the appeal is REMANDED to the RO with respect to the above issues for additional evidentiary and procedural development. VA will notify the appellant and his representative if further action is required on their part.


REMAND

Remand is required to afford the Veteran a VA examination with a VA otolaryngologist (ENT).  The current VA opinions are inadequate because the examiner failed to consider the in-service audiometric shifts, and the March 2011 VA addendum opinion was not rendered by an ENT, as was requested in the February 2011 deferred rating decision.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an otolaryngologist (ENT).  The claims file, including a copy of this remand, must be made available to the examiner as part of the examination, and the examiner must indicate in his/her report whether the claims file was reviewed.

All indicated tests and studies should be completed, including the Maryland CNC test and a pure tone audiometry test.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss and tinnitus had their clinical onset during active service or are related to his in-service noise exposure and/or serous otitis media diagnosed in February 1971. 

In providing this opinion, the examiner should consider and address the following:

(a)  The Veteran was exposed to noise from jet engines and auxiliary power units while in Vietnam.  He reports that his farming noise exposure was only prior to service.  See January 2009 Statement.

(b)  The Veteran reports being seen by a private physician in Kenora, Ontario in approximately 1989 about his hearing problems and states he was told then that he had significant hearing loss.  He also reported that he bought hearing aids in 2000.  See January 2009 Statement.  

(c)  There were in-service audiometric shifts.  Specifically, the Veteran's May 1969 entrance examination shows that the result at 4000 Hertz was 5 decibels in the left ear.  The separation examination shows that the results at both 3000 and 4000 Hertz were 5 decibels bilaterally.    

(d)  The Veteran's service treatment records show that he was seen by physicians four times in February 1971 for ear infections.  The July 1973 separation examination also notes his 1971 ear infections.

(e)  The Veteran has reported experiencing continuing symptoms of hearing loss and tinnitus since his active service.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

2.  Next, review the claims file and ensure that the foregoing development action has been conducted and completed in full.  If the examination report does not include an adequate response to the specific opinion requested, it must be returned to the providing examiner for corrective action.

3. After completing the requested action, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

